Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO (US 2016/0270224) in view of Aoyama et al. (US 2011/0067904).
ITO, figs. 1, 2, a first FPC 1 and a second FPC 6 are used for electrical connection means of electronic circuit components. The first FPC 1 includes a first substrate body 2, a plurality of first wiring portions 3 provided on the first substrate body 2 in parallel with each other, and a plurality of first connection terminal portions 4A, 4B, 4C, 4D, and 4E provided in each of the first wiring portions 3 at intervals. The first substrate body 2 is provided with a first substrate cut-off portion 5 for cutting off the first wiring portion 3 between the first connection terminal portion 4A of a first row and the first connection terminal portion 4B of a second row and blocking electrical connection between each of the connection terminal portions 4A and 4B. The first substrate cut-off portion 5 is provided so as to extend linearly between the first connection terminal portion 4A of the first row and the first connection terminal portion 4B of the second row. The first substrate cut-off portion 5 in the first substrate body 2 is configured to be capable of being cut off using a cutting tool such as a cutter. The second FPC 6 which is superimposed on the first FPC 1 includes a second substrate body 7, a plurality of second wiring portions 8 provided on the second substrate body 7 in parallel with each other, and a plurality of second connection terminal portions 9A, 9B, 9C, 9D, and 9E provided on each of the second wiring portions 8 at intervals (Ito discloses a first PCP 1 is provided with a first substrate body 2, a plurality of first wiring portions 3 arranger on the first substrate body 2, and a plurally of first connection terminal portions 4A, 4B, 4C, 4D, and 4E 
Aoyama et al., figures 1-3, discloses (plan view of FIG. 1) a flex-rigid wiring board 10, first rigid wiring board 11, second rigid wiring board 12 and flexible wiring board 13. First and second rigid wiring boards (11, 12) and flexible wiring board 13 are set apart side by side in a horizontal direction. Flexible wiring board 13 has signal line (13a) and GND (ground) line (13b) on each of the first surface and second surface. Signal line (13a) is electrically connected to signal lines of first rigid wiring board 11 and second rigid wiring board 12. GND line (13b) is electrically connected to GND lines of first rigid wiring board 11 and second rigid wiring board 12; a rigid-flexible circuit board and a manufacturing method thereof, wherein the rigid flexible circuit board 10 is provided with a first rigid circuit board 14, a second rigid circuit board 12 and a flexible circuit beard 13, and two end portions of the flexible circuit beard 13 being connected to the first rigid circuit board 11 and the second rigid circuit board 12, respectively; the flexible circuit board 13 being provided with a flexible substrate 191, conductive layers 132 and 133, insulating layers 134 and 135, and shielding layers 136 and 137: and the structure of the first rigid circuit board 11 being the same as that of the second rigid circuit board 12, both of which have a substrate 200, insulating layers 107-108, wiring layers 201-206, and conductors 207 and 208 (pars. 84 54, 113).
It would have been obvious to the skilled in the art at the time of the invention to provide a first substrate contact with a second substrate and connection manner of the third wiring portion in ITO as suggested by Aoyama et al., the motivation in order to the first conductive pattern and the second conductive pattern are electrically connected to each other.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 42-50, 52, 54, 55, 57, 58, 60, 74, are allowed.
ITO (US 2016/0270224) discloses A first FPC 1 and a second FPC 6 are used for electrical connection means of electronic circuit components. The first FPC 1 includes a first substrate body 2, a plurality of first wiring portions 3 provided on the first substrate body 2 in parallel with each other, and a plurality of first connection terminal portions 4A, 4B, 4C, 4D, and 4E provided in each of the first wiring portions 3 at intervals. The first substrate body 2 is provided with a first substrate cut-off portion 5 for cutting off the first wiring portion 3 between the first connection terminal portion 4A of a first row and the first connection terminal portion 4B of a second row and blocking electrical connection between each of the connection terminal portions 4A and 4B. The first substrate cut-off portion 5 is provided so as to extend linearly between the first connection terminal portion 4A of the first row and the first connection terminal portion 4B of the second row. The first substrate cut-off portion 5 in the first substrate body 2 is configured to be capable of being cut off using a cutting tool such as a cutter. In addition, when the first substrate cut-off portion 5 is provided with a folding line, the first substrate body 2 can be cut off so as to be torn manually along this folding line without using a cutting tool such as a cutter.In the first substrate body 2, even after a used connection terminal portion 4A is cut off, it is possible to use unused connection terminal portions 4B, 4C, 4D, and 4E, and to reuse the first FPC 1.
Aoyama et al. (US 2011/0067904) FIGS. 1 and 2 (plan view of FIG. 1), flex-rigid wiring board 10 of the present embodiment has first rigid wiring board 11, second rigid wiring board 12 and flexible wiring board 13. First and second rigid wiring boards (11, 12) and flexible wiring board 13 are set apart side by side in a horizontal direction. Flexible wiring board 13 has signal line (13a) and GND (ground) line (13b) on each of the first surface and second surface. Signal line (13a) is electrically connected to signal lines of first rigid wiring board 11 and second rigid wiring board 12. GND line (13b) is electrically connected to GND lines of first rigid wiring board 11 and second rigid wiring board 12. As shown in FIG. 3, for example, flexible wiring board 13 has flexible substrate 131, conductive layers (132, 133), 
None of the references cited in record disclose or suggest a display device comprising a display panel and a flexible circuit board, wherein the display panel is provided with pixel units arranged in an array, a touch driving wiring and a touch sensing wiring; the display panel further comprises a second functional circuit structure that is a display circuit structure and electrically connected to the pixel units; second contact pads for electrically connecting to the flexible circuit board are also provided at a side of the display panel; some of the second contact pads are electrically connected to the second functional circuit, some other of the second contact pads are electrically connected to the touch driving wiring, and some further of the second contact pads are electrically connected to the touch sensing wiring; the some of the second contact pads electrically connected to the second functional circuit structure are between the some other of the second contact pads electrically connected to the touch driving wiring and the some further of the second contact pads electrically connected to the touch sensing wiring; the flexible circuit board comprises a main body sub-circuit board and a bridge sub-circuit board, wherein the main body sub-circuit board comprises a first substrate, and a first bridge connection end, a second bridge connection end, a first wiring portion and a second wiring portion on the first substrate, in which the first wiring portion and the second wiring portion are separated from each other, the first wiring portion is electrically connected to the first bridge connection end, and the second wiring portion is electrically connected to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623